Smith, J.
Without expressing any opinion now, on the question whether the board ot education was required to advertise for bids tor the 5,000 tons of coal, and to further proceed in regard thereto, under the provisions of Sec. 3988, Rev. Stat., or whether a contract as proposed with Mr. Black, under his bid, would be legal, we hold that an alternative writ of mandamus should not be allowed in this case, for the reason that, by the advertisement made for bids, the right was reserved to the board “to reject any and all bids,” and that in fact it did reject the bid ot the relator, and he has no right to the contract. If an advertisement was necessary, the statute gives the board such right. If it is not required, it had the right to make such stipulations as it chose. In ■ this, the case differs from those decided in Beaver v. Trustees, 19 Ohio St., 97, and American Clock Co. v. Licking Co., 31 Ohio St., 415, in which the statutes under which the proceedings was had, required the contract to be made with the lowest bidder.
Writ refused.